Citation Nr: 1825640	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis loss of motion, prior to August 3, 2017.

2.  Entitlement to a rating in excess of 10 percent for left knee instability, prior to August 3, 2017.

3.  Entitlement to a rating in excess of 20 percent for right knee osteoarthritis loss of motion.

4.  Entitlement to a rating in excess of 10 percent for right knee instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2017 rating decision, the RO increased the rating for the left knee to 100 percent, effective August 3, 2017, based on the Veteran's total left knee replacement surgery.  The RO indicated that a 30 percent evaluation would be assigned beginning September 30, 2018, the last day of the month following a one year 100 percent rating following implantation of a prosthesis.  However, as the highest possible rating for this disability was not assigned for the period prior to the August 3, 2017, effective date for the assignment of the total schedular rating, the appeal continues, and the matter has been recharacterized on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In January 2018, the Veteran testified at a video conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises TDIU, as the Veteran has indicated that he is unable to work as a result of his service-connected knee disabilities.  See, e.g., January 2018 hearing testimony.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Following the last Statement of the Case in August 2014, additional medical evidence has been added to the claims file.  See, e.g., June 2016 VA examination and VA treatment records.  However, in his January 2018 hearing and in a subsequent January 2018 submission, the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2017).  In January 2018, the Veteran also submitted Social Security Administration (SSA) records with a waiver of AOJ consideration of this evidence.  Id.

The inferred issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 3, 2017, the Veteran's left knee osteoarthritis manifested by objective evidence of flexion limited, at most, to 45 degrees, and extension limited, at most, to 10 degrees, after considering DeLuca.  The Veteran's left knee osteoarthritis has not been manifested by objective evidence of removal of semilunar cartilage or impairment of the tibia or fibula.
2.  For the period prior to August 3, 2017, the preponderance of the evidence is against a finding that the Veteran's left knee osteoarthritis was manifested by moderate or severe recurrent lateral instability.

3.  For the period prior to August 3, 2017, the evidence shows left knee meniscal impairment with pain, locking, and swelling.

4.  The Veteran's right knee osteoarthritis has manifested by objective evidence of flexion limited, at most, to 30 degrees, and extension limited, at most, to 10 degrees, after considering DeLuca.  The Veteran's right knee osteoarthritis has not manifested by objective evidence of removal of semilunar cartilage or impairment of the tibia or fibula.

5.  The Veteran's right knee osteoarthritis is manifested by slight recurrent lateral instability, but the preponderance of the evidence is against a finding that it was manifested by moderate or severe recurrent lateral instability.

6.  The evidence shows right knee meniscal impairment with pain, locking, and swelling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee, for the period prior to August 3, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating for limitation of extension of the left knee, for the period prior to August 3, 2017, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2017).

3.  The criteria for a rating in excess of 10 percent for recurrent lateral instability of the left knee, for the period prior to August 3, 2017, have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 20 percent for dislocated semilunar cartilage with episodes of left knee cartilage "locking," pain, and joint effusion, for the period prior to August 3, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2017).

5.  The criteria for a rating in excess of 20 percent for limitation of flexion of the right knee have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2017).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating for limitation of extension of the right knee have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2017).

7.  The criteria for a rating in excess of 10 percent for recurrent lateral instability of the right knee have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 20 percent for dislocated semilunar cartilage with episodes of right knee cartilage "locking," pain, and joint effusion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
The Veteran was afforded VA examinations for his service-connected knee disabilities in February 2012, August 2014, and June 2016.  He has argued that the examinations are inadequate because they were completed within days of getting knee injections, which temporarily improved his knee function.  See, e.g., August 2016 statement.  Moreover, in his January 2018 hearing, the Veteran requested that the Board give less probative value to the 2014 VA examination than the 2012 and 2016 examinations, as the 2012 and 2016 examinations were more in keeping with how he is on a day-to-day basis.  Additionally, in a statement dated in March 2016, the Veteran requested that his VA knee examination be rescheduled after June 1, 2016, to reflect a better status of pain and immobility, as time would allow the benefits of his periodic injection to wear off and show the actual disability.  Notably, the Board observes that this examination was performed on June 3, 2016, after the June 1, 2016, date, as requested by the Veteran.  

The Board has considered the Veteran's arguments.  However, the Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes further that the range of motion findings in the VA examinations are consistent with the range of motion findings throughout the Veteran's VA treatment records.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



Increased Rating - Knees

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran filed a claim for an increased rating for his service-connected right and left knee disabilities which was received by VA in January 2012.

The Veteran's left and right knee disabilities are currently rated under Diagnostic Codes 5010-5260, 5010-5261, and 5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29.  Diagnostic Code 5010 pertains to arthritis, due to trauma, substantiated by X-ray findings.  It directs to rate the disability as degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Codes 5260 and 5261 pertain to limitation of motion of the leg.  Id.  Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of the knee.  Therefore, the Veteran's knee disabilities have been rated based on limitation of motion and instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order. 

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  

Factual Background 

Reviewing the relevant evidence of record, VA treatment records dated in January and February 2011 showed the Veteran received Hyalgen injections for his degenerative joint disease of the bilateral knees.  In September 2011, the Veteran requested Hyalgen injections, noting good results in the past.  It was noted that he had knee braces.  The Veteran reported being physically active, going to the gym three times per week.  Examination of the knees did not reveal any edema, effusion, or erythema.  There was tenderness to palpation on the medial aspect of the bilateral knees.  Range of motion was from 0 to 120 degrees bilaterally.  Valgus/varus was stable.  Strength was 5/5.  In November 2011, the Veteran received another Hyalgen injection in the bilateral knees.  Examination of the knees showed range of motion from 0 to 110 degrees bilaterally.  There was no erythema, edema, or increased warmth.  Muscle strength was 5/5.  In December 2011, the Veteran reported that he was having a little trouble with his left knee since his recent injection.  He noted that he could not stand for a long period of time on his left leg (10 to 15 minutes maximum).  He reported pain of 5 to 6/10 and then has to sit down for the pain to subside.  He reported taking Ibuprofen before work.  He noted a hard time sleeping due to knee pain.  He noted that he would be off work the next couple of days due to the pain in his knee.  

In a VA treatment record dated in February 2012, the Veteran reported knee pain of 6-7/10.  He noted that the last Hyalgen injections did not help and he believed his arthritis was worse.  The assessment was tricompartmental degenerative joint disease in bilateral knees.  It was noted that the Veteran had done very satisfactorily with Hyalgen in both knees, and his most recent series was in November and December 2011.  It was noted that the Veteran was unable to walk very well after the last series and unable to return to work immediately.  The diagnosis was bilateral degenerative joint disease of the knees with bone-on-bone in both the medial compartments of the knees and patellofemoral joints.

On VA examination in February 2012, the examiner noted diagnoses of right and left knee osteoarthritis and right mild ACL instability.  The Veteran reported the following treatment methods: steroid injections, Motrin, and Hyalgen injections.  He noted that the pain worsened after his 2011 Hyalgen injections.  The Veteran reported the following current symptomatology: knee giving way, pain, stiffness, and popping sensation.  The Veteran reported flare-ups resulting in impaired walking, turning in bed, kneeling, and squatting.  

Range of motion of the right knee revealed flexion to 75 degrees with no objective evidence of painful motion and no limitation of extension.  Range of motion of the left knee revealed flexion to 60 degrees with no objective evidence of painful motion and no limitation of extension.  The Veteran was able to perform repetitive-use testing with three repetitions with additional limitation in range of motion.  Right knee post-repetitive-use testing range of motion revealed flexion to 50 degrees and no limitation of extension.  Left knee post-repetitive-use testing range of motion revealed flexion to 50 degrees and no limitation of extension.  The examiner noted the following functional impairments: less movement than normal, excess fatigability, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, and crepitus and guarding.  

The examiner noted tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength was 5/5 bilaterally.  Joint stability testing showed 1+ anterior instability on the right, and was otherwise normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no meniscal conditions or surgeries noted.  The Veteran reported regular use of bilateral knee braces for pain.  The examiner found that the Veteran's knee disabilities impacted his ability to work due to impaired ambulation.

In a June 2012 VA treatment record, the Veteran had knee injections.  Examination of the knees revealed range of motion from 0 to 110 degrees bilaterally.  There was no erythema.  In December 2012, the Veteran reported that he continued to have severe pain and inactivity of the knees.  

In a January 2013 VA treatment record, the Veteran received a Hyalgen injection.  He reported 30 percent improvement.  In May 2013, the Veteran underwent an orthopedic surgery consultation for his bilateral knee pain.  Advanced degenerative joint disease of both knees, especially the left knee, was noted.  A VA treatment record dated in June 2013 noted a history of severe bilateral knee degenerative joint disease.  Examination of the knees revealed range of motion from 0 to 130 degrees bilaterally.  Varus/valgus were stable.  Lachman/Drawer testing was negative.  McMurray testing was positive.  There was medial joint line tenderness.  The assessment was bilateral advanced medial compartment degenerative joint disease.  It was noted that the Veteran was not a candidate for a total knee replacement until he lost weight.  

In July 2013, the Veteran received Hyalgen injections of the bilateral knees.  In a subsequent July 2013 treatment record, a history of bilateral knee pain was noted, but the Veteran reported that he was feeling much better since his Hyalgen injections.  He requested new knee braces.  Examination of the knees revealed range of motion from 0 to 135 degrees bilaterally.  There was no redness or swelling.  The assessment was knee arthralgia.  The Veteran reported a 60 percent improvement with injections.  

VA x-ray imaging reports of the knees in January 2014 revealed moderate to severe osteoarthritis.  In July 2014, the Veteran received knee injections.  Examination of the knees revealed that the Veteran was able to ambulate the room.  There was no erythema, edema, or increased warmth in the knees.  Strength was 5/5 bilaterally.  The Veteran was prescribed bilateral knee braces.

On VA examination in August 2014, the examiner noted a diagnosis of knee arthritis.  The Veteran reported that his knees had become continually painful, and he had significant trouble with any movement of the knee.  He reported a difficulty with any motions involving the knees.  He reported difficulty with finding a comfortable position while sleeping, and difficulty with any deep knee bending.  He reported treatment with steroid injections.  The Veteran denied flare-ups.

Right knee range of motion testing revealed flexion to 110 degrees with objective evidence of painful motion at 30 degrees and no limitation of extension.  Left knee range of motion testing revealed flexion to 110 degrees with objective evidence of painful motion at 80 degrees and no limitation of extension.  The Veteran was able to perform repetitive-use testing with three repetitions.  Right knee post-repetitive-use testing range of motion revealed flexion to 110 degrees and no limitation of extension.  Left knee post-repetitive-use testing range of motion revealed flexion to 100 degrees and no limitation of extension.  The examiner noted the following functional impairments: pain on movement, swelling, disturbance of locomotion, and difficulty with sleeping.

The examiner noted tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength was 5/5 bilaterally.  Joint stability testing was normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no meniscal conditions or surgeries noted.  The examiner found that the Veteran's knee disabilities impacted his ability to work as the Veteran would have difficulty with any activities involving prolonged weight-bearing or deep knee bending.

In a VA treatment record dated in July 2015, range of motion testing was from 0 to 100 degrees bilaterally.
In a VA treatment record dated in February 2016, the Veteran received knee injections and custom hinged braces.  He reported that he was independent with activities of daily living.  He noted that he needed a total knee replacement if he could lose the weight.  Range of motion testing was from 0 to 110 degrees with pain on the right and 0 to 105 degrees with pain on the left.  Varus testing revealed mild right lateral knee pain.  Valgus testing revealed a positive left medial knee.  The assessment was knee pain, left greater than right.  Left medial and lateral meniscal tears were noted with moderately severe bilateral knee degenerative joint disease with right knee loose bodies.  The Veteran walked with an antalgic gait.  

In March 2016, the Veteran requested that his knee examination be rescheduled after June 1, 2016, to reflect a better status of pain and immobility, as time would allow the benefits of his periodic injections to wear off and show the actual extent of disability.

On VA examination on June 3, 2016, the examiner noted diagnoses of left knee tendonitis/tendinosis and right knee joint osteoarthritis.  The Veteran reported that he was unable to walk for long distances or stand for a duration of time.  He noted that with small steps, the pain and weakness returned.  The Veteran reported flare-ups of the right knee, which he described as chronic pain.  He noted that he could not go up or down the stairs, and sometimes had to go down the stairs backwards.  He noted that he would get woken up from pain at night.  The Veteran reported flare-ups of the left knee, which he described as constant burning pain, and an inability to place it in a comfortable position.  The Veteran reported the following functional loss: difficulty kneeling, climbing stairs, running, and ambulating.

Range of motion testing for the right knee was normal (0 to 140 degrees) with pain, which caused functional loss.  There was evidence of pain with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted moderate medial and patella pain.  There was no objective evidence of crepitus.  Range of motion testing for the left knee was abnormal (0 to 135 degrees) with pain, which caused functional loss.  There was evidence of pain with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted moderate medial and patellar tendon pain.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional loss of function or range of motion.  

The examiner indicated that the Veteran was not being examined immediately after repetitive-use over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that pain significantly limited functional ability with repeated use over a period of time.  The examiner described this in terms of range of motion of 10 to 130 degrees in the right knee and 10 to 125 degrees in the left knee.  The examiner indicated that the examination was not being conducted during a flare-up, but the examination was medically consistent with the Veteran's statements describing functional loss during flare-up.  The examiner indicated that pain significantly limited functional ability with flare-ups.  The examiner described this in terms of range of motion of 10 to 130 degrees in the right knee and 10 to 125 degrees in the left knee.  The examiner did not find any additional contributing factors of disability on either side.  

There was a reduction in muscle strength; it was 4/5 bilaterally.  There was no muscle atrophy.  There was no ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no evidence of joint instability.  There was no evidence of a meniscal condition or surgery.  The Veteran reported regular use of braces for his knees.  The examiner found that the Veteran's knee disabilities impacted his ability to work, as functional impairment with running, prolonged walking, or prolonged kneeling may provoke pain and decreased range of motion.

In a statement dated in August 2016, the Veteran indicated that walking, sleeping, and his whole way of living was unacceptable.  He indicated that he suffered day and night with pain in his knees.  He indicated that it was hard to go up and down stairs because his knees would give out.  The Veteran reported that he could not stand longer than five to ten minutes before his knees began to lock or give out.  He indicated that he could not carry heavy items, as his knees would start crackling and popping.  The Veteran reported that he could not do activities he normally used to do on a daily basis.  For example, he noted that he could not walk long distances or run anymore.  He noted painful injections every six months for the past 15 years.  He noted that surgeons wanted to replace both of his knees as soon as he lost weight.

A VA treatment record in August 2016 showed knee injections.  Examination of the knees revealed range of motion from 0 to 110 degrees bilaterally.  Strength was 5/5 bilaterally.  X-ray imaging taken in August 2016 showed severe degenerative joint disease bilaterally.

The Veteran submitted private treatment records dated in August 2017 showing that he underwent a total left knee replacement.  In a September 2017 rating decision, the RO increased the rating for the left knee to 100 percent, effective August 3, 2017, based on the Veteran's total left knee replacement surgery.  The RO indicated that a 30 percent evaluation would be assigned beginning September 30, 2018, the last day of the month following a one year 100 percent rating following implantation of a prosthesis.  

In the January 2018 hearing, the Veteran testified that he recently had his left knee replaced and was scheduled to have his right knee replaced in September.  The Veteran's representative requested that the Board give less probative value to the 2014 VA examination than the other two VA examinations due to knee injections temporarily improving the knee function prior to the 2014 examination.  The Veteran indicated that the 2012 and 2016 VA examinations were more in keeping with how his knees were on a day-to-day basis.

Records from the SSA revealed that the Veteran was found disabled beginning November 2012.  In a June 2013 questionnaire, the Veteran indicated that his knee pain prevented him from attempting to bend, squat, stoop, or stand.  He noted that his knees were in pain even while sitting.




	Analysis - Left Knee

For the period prior to August 3, 2017 (the effective date of the grant of a 100 percent schedular rating due to left total knee replacement surgery), the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5010-5260 and 10 percent disabling under Diagnostic Code 5257.  The Board has considered the Veteran's lay statements as well as the objective medical evidence of record.  For the reasons discussed below, for the period prior to August 3, 2017, the Board finds the objective findings do not support a rating higher than 10 percent for limitation of flexion of the left knee, or a rating higher than 10 percent for instability of the left knee.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted based on limitation of extension of the left knee and a separate 20 percent rating is warranted for meniscal impairment with frequent episodes of "locking," pain, and effusion into the joint for the entire period on appeal prior to August 3, 2017.

First, the Veteran's left knee has been rated as 10 percent disabling under Diagnostic Code 5010-5260 based on x-ray evidence of traumatic arthritis with limitation of flexion.  Considering the period prior to August 3, 2017, as reported above, there is no evidence that the Veteran's left knee flexion was ever limited to 30 degrees or less.  On the contrary, a careful review of the Veteran's VA examination reports and medical treatment records reflects that for the applicable period, his left knee disability has been manifested by flexion ranging between 50 and 135 degrees, with pain, which warrants, at most, a 10 percent rating under Diagnostic Code 5260 after considering DeLuca.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. 202 (1995).

Next, the Board finds that a separate 10 percent rating based on limitation of extension is warranted.  As noted above, in the June 2016 VA examination, the examiner estimated that the Veteran's left knee extension would be limited to 10 degrees based on pain with repetitive use over time and with flare-ups.  As such, after considering DeLuca, the Board finds that the Veteran's symptoms more nearly approximated the 10 percent criteria under Diagnostic Code 5261 for the entire period on appeal prior to August 3, 2017.  However, a higher rating is not warranted as extension has not been shown to be limited to 15 degrees.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. 202 (1995).

As demonstrated by the competent medical evidence of record, the assigned ratings properly compensate the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain, weakness, fatigue, repetitive use over time, and flare-ups.  In this regard, the Veteran has been assigned elevated ratings based on the extent of his functional loss.  Lyles v. Shulkin, 29 Vet. App. 107 (2017) (finding that the DeLuca factors are considered compensated when the disability is "elevated" based on additional functional loss with use or during flare-ups).  For example, his 10 percent rating for limitation of flexion compensates for limitation of motion due to pain on repetitive use and the 10 percent rating for limitation of extension compensates for limitation of motion due to pain on repetitive use over time and during flare-ups.  

Based on these findings and assessments regarding the Veteran's range of motion and the functional impact of his left knee disability on the ability to perform daily activities and/or occupational tasks, the Board finds that the evidence of record demonstrates that the Veteran's disability picture has more nearly approximated the criteria for a 10 percent rating based on limitation of flexion and the criteria for a 10 percent rating based on limitation of extension.  

Considering Diagnostic Code 5257, the Veteran is currently assigned a 10 percent rating for slight lateral instability.  During the February 2012, August 2014, and June 2016 VA examinations, stability testing on the left was normal.  Therefore, the Board finds that the Veteran's left disability does not manifest in moderate or severe recurrent lateral instability, as required for the next higher rating.  To the extent that the Veteran's disability has shown improvement, the rating has been in effect for five years or more, and there is no evidence of material improvement of the disability in the record; therefore, the Board will not disturb the currently assigned 10 percent rating.  38 C.F.R. § 3.344 (2017); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992); Kitchens. v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).
 
Finally, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for left knee dislocated semilunar cartilage, as a result of locking, pain, and effusion into the joint that the Veteran experiences.  In this regard, in a June 2013 VA treatment record, the Veteran had a positive McMurray test and medial joint line tenderness, both of which may indicate a meniscal tear.  In a February 2016 VA treatment record, left medial and lateral meniscal tears were noted with moderately severe bilateral knee degenerative joint disease.  Other treatment records noted advanced and severe bilateral knee degenerative joint disease, particularly in the left.  Moreover, although none of the examination reports noted effusion, the Veteran has consistently reported that his left knee symptoms throughout the appeal period have included pain, stiffness or "locking," and swelling.  See, e.g., February 2012 VA examination (noting pain and stiffness), August 2014 VA examination (noting pain and swelling), and August 2016 statement (noting pain and locking).  

Additionally, a February 2012 VA treatment record diagnosed bilateral degenerative joint disease of the knees with bone-on-bone in both the medial compartments of the knees and patellofemoral joints, which represents the loss of cartilage necessary for the 20 percent rating pursuant to Diagnostic Code 5258.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and assign a separate 20 percent disability rating for the left knee for the entire period on appeal prior to August 3, 2017, under Diagnostic Code 5258 to compensate the Veteran for his symptoms of left knee dislocated semilunar cartilage.  See 38 C.F.R. § 4.20; see also Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that the evaluation of a knee disability under DC 5257 and DC 5260 or 5261 do not preclude, as a matter of law, a separate evaluation under DC 5258).  This is the highest possible rating under Diagnostic Code 5258.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for the left knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis; removal of the semilunar cartilage; malunion or nonunion of the tibia and fibula; or genu recurvatum.  Thus, Diagnostic Codes 5256, 5259, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.  
In sum, the Board finds that after considering all the medical and lay evidence, the preponderance of the evidence is against a rating higher than 10 percent for limitation of flexion or a rating higher than 10 percent for instability.  However, the Board finds that a rating of 10 percent, but no higher, is warranted based on limitation of extension for the entire timeframe on appeal.  The Board also finds that a rating of 20 percent is warranted based on dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint for the entire timeframe on appeal.

Analysis - Right Knee

For the entire period on appeal, the Veteran's right knee disability has been variously rated as 20 percent disabling under either Diagnostic Code 5010-5260 or 5010-5261, and as 10 percent disabling under Diagnostic Code 5257.  The Board has considered the Veteran's lay statements as well as the objective medical evidence of record.  For the reasons discussed below, the Board finds the objective findings do not support a rating higher than 20 percent for limitation of flexion of the right knee, or a rating higher than 10 percent for instability of the right knee.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted based on limitation of extension of the right knee and a separate 20 percent rating is warranted for meniscal impairment with frequent episodes of "locking," pain, and effusion into the joint for the entire period on appeal.

First, the Veteran's right knee has been variously rated as 20 percent disabling under either Diagnostic Code 5010-5260 based on x-ray evidence of traumatic arthritis with limitation of flexion or Diagnostic Code 5010-5261 based on x-ray evidence of traumatic arthritis with limitation of extension.  The Board finds that, after considering DeLuca, a 20 percent rating under Diagnostic Code 5010-5260 based on limitation of flexion is the most appropriate.  As reported above, there is no evidence that the Veteran's right knee flexion was ever limited to 15 degrees or less.  On the contrary, a careful review of the Veteran's VA examination reports and medical treatment records reflects that for the applicable period, his right knee disability has been manifest by flexion ranging between 75 and 140 degrees, with objective evidence of painful motion at 30 degrees, which warrants, at most, a 20 percent rating under Diagnostic Code 5260 after considering DeLuca.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. 202 (1995).

Next, the Board finds that a separate 10 percent rating based on limitation of extension is warranted.  As noted above, the June 2016 estimated that the Veteran's right knee extension would be limited to 10 degrees based on pain with repetitive use over time and with flare-ups.  As such, after considering DeLuca, the Board finds that the Veteran's symptoms more nearly approximated the 10 percent criteria under Diagnostic Code 5261 for the entire period on appeal.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. 202 (1995).  However, as extension was not limited to 15 degrees, a higher rating is not for application.  

As demonstrated by the competent medical evidence of record, the assigned ratings properly compensate the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain, weakness, fatigue, repetitive use over time, and flare-ups.  In this regard, the Veteran has been assigned elevated ratings based on the extent of his functional loss.  Lyles v. Shulkin, 29 Vet. App. 107 (2017) (finding that the DeLuca factors are considered compensated when the disability is "elevated" based on additional functional loss with use or during flare-ups).  For example, his 20 percent rating for limitation of flexion compensates for limitation of motion due to pain and the 10 percent rating for limitation of extension compensates for limitation of motion due to pain on repetitive use over time and during flare-ups.  

Based on these findings and assessments regarding the Veteran's range of motion and the functional impact of his right knee disability on the ability to perform daily activities and/or occupational tasks, the Board finds that the evidence of record demonstrates that the Veteran's disability picture has more nearly approximated the criteria for a 20 percent rating based on limitation of flexion.  Additionally, the Veteran's disability picture has more nearly approximated the criteria for a 10 percent rating based on limitation of extension.  

Considering Diagnostic Code 5257, the Veteran is currently assigned a 10 percent rating for slight lateral instability.  During the February 2012 VA examination, the examiner noted a diagnosis of right mild ACL instability, and joint stability testing showed 1+ anterior instability on the right.  During the August 2014, and June 2016 VA examinations, stability testing on the right was normal.  Therefore, the Board finds that the Veteran's right knee has been characterized, at most, by no more than slight instability for the entire period on appeal.  Moreover, to the extent that the Veteran's disability has shown improvement, the RO has not proposed a reduction, the rating has been in effect for five years or more, and there is no evidence of material improvement of the disability in the record; therefore, the Board will not disturb the currently assigned 10 percent rating.  38 C.F.R. § 3.344 (2017); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992); Kitchens. v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

Finally, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for right knee dislocated semilunar cartilage, as a result of locking, pain, and effusion into the joint that the Veteran experiences.  In this regard, a June 2013 VA treatment record noted a positive McMurray test and medial joint line tenderness, both of which may indicate a meniscal tear.  Other treatment records noted advanced and severe bilateral knee degenerative joint disease.  Moreover, although none of the examination reports noted effusion, the Veteran has consistently reported that his right knee symptoms throughout the appeal period have included pain, stiffness or "locking," and swelling.  See, e.g., 
February 2012 VA examination (noting pain and stiffness), August 2014 VA examination (noting pain and swelling), and August 2016 statement (noting pain and locking).  Moreover, a February 2012 VA treatment record diagnosed bilateral degenerative joint disease of the knees with bone-on-bone in both the medial compartments of the knees and patellofemoral joints, which represents the loss of cartilage necessary for the 20 percent rating pursuant to Diagnostic Code 5258.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and assign a separate 20 percent disability rating for the right knee for the entire period on appeal prior to August 3, 2017, under Diagnostic Code 5258 to compensate the Veteran for his symptoms of right knee dislocated semilunar cartilage.  This is the highest rating possible under DC 5258.  See 38 C.F.R. § 4.20; see also Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that the evaluation of a knee disability under DC 5257 and DC 5260 or 5261 do not preclude, as a matter of law, a separate evaluation under DC 5258).  

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for the right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis; removal of the semilunar cartilage; malunion or nonunion of the tibia and fibula; or genu recurvatum.  Thus, Diagnostic Codes 5256, 5259, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.  

In sum, the Board finds that after considering all the medical and lay evidence, the preponderance of the evidence is against a rating higher than 20 percent for limitation of flexion of the right knee or a rating higher than 10 percent for instability of the right knee.  However, the Board finds that a rating of 10 percent, but no higher, is warranted based on limitation of extension of the right knee for the entire timeframe on appeal.  The Board also finds that a rating of 20 percent is warranted based on dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint for the entire timeframe on appeal.


ORDER

Entitlement to a rating in excess of 10 percent for limitation of flexion of the left knee, for the period prior to August 3, 2017, is denied.

Entitlement to a separate 10 percent rating, but no higher, for limitation of extension of the left knee, for the period prior to August 3, 2017, is granted.

Entitlement to a rating in excess of 10 percent for instability of the left knee, for the period prior to August 3, 2017, is denied.

Entitlement to a separate 20 percent rating for left knee dislocated semilunar cartilage with pain, "locking," and swelling, for the period prior to August 3, 2017, is granted.  

Entitlement to a rating in excess of 20 percent for limitation of flexion of the right knee osteoarthritis is denied.

Entitlement to a separate 10 percent rating, but no higher, for limitation of extension of the right knee, is granted.

Entitlement to a rating in excess of 10 percent for instability of the right knee is denied.

Entitlement to a separate 20 percent rating for right knee dislocated semilunar cartilage with pain, "locking," and swelling, is granted.  


REMAND

As the Board has determined that a claim for a TDIU is part of the increased rating claims on appeal, and the Veteran has not yet been sent a notification letter in compliance with 38 U.S.C. § 5103(a) (2012) and 38 C.F.R. § 3.159(b) (2017), the claim must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required is fully complied with and satisfied with respect to the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, adjudicate the claim for entitlement to TDIU.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


